UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7032


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DAVID BEAR,

                Defendant - Appellant.



                            No. 10-7033


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DAVID BEAR,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Abingdon and Big Stone Gap.     James P.
Jones, District Judge. (1:06-cr-00018-jpj-mfu-1; 1:10-cv-80257-
jpj-mfu; 2:05-cr-00029-jpj-mfu-1; 2:10-cv-80258-jpj-mfu)


Submitted:   September 28, 2010           Decided:   October 14, 2010


Before WILKINSON, KING, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Michael David Bear, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael       David    Bear       seeks      to     appeal        the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motions.        The    order      is    not    appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,         537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Bear    has       not   made    the        requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeals.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                              3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4